Citation Nr: 1811643	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression, mood disorder, and posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.  

6.  Entitlement to an effective date earlier than June 14, 2007, for the award of a 10 percent disability rating for residuals of a right wrist fracture.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Friend


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from September 1979 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office.  

In the September 2011 rating decision, the RO, in pertinent part, denied service connection for depression and continued its previous denials of service connection for back and bilateral knee disabilities because the evidence was not new and material.   

The Veteran and witness testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  
These matters were before the Board in May 2015, at which time claims of service connection for bilateral knee and lower back disabilities were reopened and, along with the issue of service connection for depression, were remanded for additional evidentiary development, including obtaining the Veteran's service personnel records. 

In a Board decision dated in March 2016, the claims of entitlement to service connection for bilateral knee and lower back disabilities were denied.  The Veteran appealed and in December 2016 the parties agreed to a Joint Motion for Partial Remand (JMR) that vacated and remanded, in part, the Board's decision which denied entitlement to service connection for a lower back disability, left knee disability, and right knee disability.  The Clerk of the Court of Appeals for Veterans Claims (CAVC) granted the joint motion in a December 2016 Order.

The issues of entitlement to service connection for a low back disability and bilateral knee disability were remanded by the Board in an April 2017 decision to obtain VA examinations and the Veteran's treatment records from the Social Security Administration (SSA).  

In March 2016, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and residuals of a right wrist fracture for additional evidentiary development, including obtaining VA examination to assess the etiology of the Veteran's right wrist and psychiatric disabilities.  

In the subsequent September 2017 rating decision, the RO granted service connection for residuals of a broken right wrist and assigned a 10 percent disability rating, effective June 14, 2007.  The Veteran submitted a Notice of Disagreement (NOD) in October 2017 and noted his disagreement with the effective date and disability rating.  The RO subsequently issued a Statement of the Case (SOC) and the Veteran submitted a timely Form 9 with regard to the issues of an initial increased rating and effective date for residuals of a broken right wrist.  

In September 2017, the RO issued a Supplemental Statement of the Case (SSOC) for the issues of entitlement to service connection for a lower back disability, bilateral knee disability, and an acquired psychiatric disorder.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for depression as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include a mood disorder and PTSD.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, a VA examination dated in November 2017 indicates that the Veteran's residuals due to his right wrist disability impact his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for a bilateral knee disability, lower back disability, and an acquired psychiatric disability, entitlement to an initial increased rating for residuals of a right wrist fracture, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran initially filed a claim of service connection for residuals of a broken right wrist on January 10, 2003.  This issue was denied in a March 2003 rating decision.  The Veteran was notified of this denial and his procedural rights in a letter dated in April 2003.  The Veteran did not submit a Notice of Disagreement and no new and material evidence was received within one year from the notification letter.  

2.  The Veteran re-filed his claim of service connection for residuals of a broken right wrist in June 2007.  The RO granted service connection and ultimately awarded a 10 percent disability rating, effective June 14, 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 14, 2007, for the award of service connection for residuals of a broken right wrist have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.159, 3.160, 3.400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  With regard to the issue of an effective date earlier than June 14, 2007, for the award of a 10 percent disability rating for residuals of a right wrist fracture, the claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

The Board also finds that the duty to assist has been met. The Veteran's VA treatment records and records from the Social Security Administration (SSA) have also been obtained.  His service treatment and personnel records have been obtained.  He has declined his right to a hearing.  There is no indication that there is any outstanding relevant evidence.  As such, the Board will proceed to the merits.

It is well established that the effective date for a reopened claim, after a final adjudication, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  

However, there is an exception to the general rule when relevant service department records are received which were not associated with the claims file when the VA first decided the claim.  See 38 C.F.R. § 3.156(a)(c).  When an award is made based all or in part on pertinent service department records associated with the claims file subsequent to the initial rating decision, then the effective date is the date that entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(a)(c)(3).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

In the present case, the Veteran filed a claim of service connection for a right wrist disability on January 10, 2003.  This issue was adjudicated in a final rating decision in March 2003.  The Veteran was notified of this decision and his appellate and procedural rights in a letter dated in April 2003.  He did not submit a Notice of Disagreement (NOD) and/or submit any additional evidence within the one-year appeal period.  Thus, the decision denying service connection for a right wrist disability  became final in April 2004.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran re-filed his claim for service connection for a right wrist disability in June 2007.  Service connection for a right wrist disability was awarded in a September 2017 rating decision, effective June 14, 2007.  

After a review of the evidence, the Board finds that an effective date prior to June 14, 2007, is not warranted.  As set forth, the RO previously denied service connection for a right wrist disability in an April 2003 rating decision and no new and material evidence was submitted within one year of this decision and the Veteran did not file a NOD.  Furthermore, although service department records were associated with the claims file following the April 2003 rating decision, including the Veteran's entrance examination, the ultimate award of service connection for a right wrist disability was not based all, or in part, on these additional service department records, which did not reference any relevant complaints or treatment.  Accordingly, the Board finds that the preponderance of the evidence weighs against an effective date prior to June 14, 2007, for the award of service connection for a right wrist disability.  

ORDER

An effective date prior to June 14, 2007, for the award of service connection for residuals of a right wrist disability is denied.  


REMAND


Initial Increased Rating for a Right Wrist Disability

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (2017) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31 (b)(3) (2016).

In November 2017 the Veteran was afforded a VA examination to assess the severity of his right wrist disability.  However, the AOJ did not prepare an SSOC considering this newly received VA-generated evidence.  Furthermore, the Veteran has not waived initial AOJ consideration of the evidence submitted.  The Board recognizes a December 2017 statement of the case on this issue (which should have been characterized as a supplement statement of the case) but this document makes no reference to the November 2017 examination.

Accordingly, a remand is required for issuance of an appropriate SSOC that considers the most recent examination and any other relevant evidence received since the last supplemental statement of the case.  See 38 C.F.R. § 20.1304 (c).  

Service Connection for Bilateral Knee and Lumbar Spine Disabilities

The Veteran has been diagnosed with patellofemoral joint syndrome of the left knee, bilateral knee degenerative changes, most pronounced in the patellofemoral compartment of the left, and has underwent arthroscopy on both knees.  He asserts that his left knee disability had its onset in service and his right knee disability is secondary to his left knee disability.  

Furthermore, the Veteran has been assessed with foraminal stenosis at L4-5 and underwent a laminectomy and discectomy in March 2012.  Subsequently, he was assessed with severe degenerative disc changes and local facet arthritis.  He asserts that his lumbar spine disability had its onset in service.  

Pursuant to the JMR, both parties agreed that the Board erred in denying service connection for the Veteran's left knee disability based on the February 2008 VA examiner's opinion.  Specifically, the examiner concluded that the Veteran had patellofemoral joint syndrome, which is the same condition for which he was seen in the service.  However, the examiner ultimately concluded there was no evidence to support that this disability was either caused or aggravated by his military duty.  However, the examiner failed to discuss whether the Veteran's patellofemoral joint syndrome had its onset during service.  

Pursuant to the Board's April 2017 remand instructions, a VA examination was performed in July 2017.  At that time, the examiner assessed the Veteran with bilateral knee meniscal tear and arthritis.  He concluded that the bilateral knee disabilities were not related to service.  Although there were complaints of left knee pain in service, the examiner noted that there were no comments as to what kind of knee complaints and the examinations were normal.  The Board finds that this opinion is insufficient to determine the present claims.  In this regard, the Veteran's service treatment records reveal that he was assessed with arthralgia, stress related, in October 1979 and ambulated with a limp.  Furthermore, the February 2008 VA examiner indicated that the Veteran had a diagnosis of patellofemoral joint syndrome, which was the same condition for which he was seen in service.  

Furthermore, the April 2017 Board remand instructed the RO to obtain examinations by an orthopedist for the issues of service connection for a bilateral knee disability and lumbar spine disability.  However, the Board notes that the VA examinations were performed by a physician's assistant.  

Accordingly, the Board finds that a remand is warranted in order for a VA examinations to be performed by an orthopedist to determine the nature and etiology of the Veteran's bilateral knee and lumbar spine disabilities.  

Acquired Psychiatric Disability

Throughout the pertinent appeal period, the Veteran has been assessed with depression, a mood disorder, and PTSD.  

A VA examination as performed in May 2016, at which time the examiner assessed the Veteran with polysubstance use disorder and PTSD.  The Veteran relayed that he was on active duty when his mother and brother both passed away unexpectedly within a short period of time.  Furthermore, he found a hanging body of another service member while he was on routine patrol in service.  These deaths exacerbated his depression and anxiety and he began drinking heavily and later used drugs.  He saw a chaplain in service but did not receive formal treatment from mental health services.  The examiner indicated that the Veteran's reported stressors were adequate to support the diagnosis of PTSD but questioned whether or not these stressors could be verified.  The examiner later concluded that if the traumatic stressors could be verified then it was possible, but not more likely than not, that the Veteran suffered from PTSD based on the stressors.  The examiner subsequently indicated that the PTSD diagnosis should be considered provisional and a referral for psychological testing by a clinical psychologist would be appropriate to clarify the diagnosis and to rule out the presence of PTSD, depressive disorder, or other mental health issue.  

A subsequent VA medical opinion was obtained in July 2016, at which time the examiner concluded that the Veteran had a diagnosis of PTSD.  The examiner concluded that it was more likely than not that the Veteran witnessing his nephew killing a man in front of him, post-service, was the cause of the Veteran's PTSD and major depression.  

After a review of the evidence, the Board finds that the May and July 2016 medical opinions are insufficient to determine the present claim.  In this regard, the May 2016 examiner issued several contradictory conclusions regarding whether the Veteran had a diagnosis of PTSD but admitted that the Veteran's reported stressors were adequate to support a diagnosis of PTSD.  Furthermore, the July 2016 examiner failed to render an opinion as to whether the Veteran's diagnosed mood disorder is related to service.  

Accordingly, the Board finds that a new VA examination is warranted by an examiner who has not previously provided an opinion in the present claim.  

TDIU

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In the present case, the Board finds that TDIU has been raised by the record.  The Veteran indicated that he is currently unemployed and previously worked as a painter.  A VA examination was performed in November 2017 and the examiner concluded that the Veteran's right wrist disability impacted his ability to work.  

The Veteran's current combined disability rating is 20 percent; therefore, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an orthopedist to determine the etiology of his lumbar spine and bilateral knee disabilities.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all bilateral knee and lumbar spine disabilities found on examination and identified during the pendency of this claim, including patellofemoral joint syndrome of the left knee, bilateral knee degenerative changes, bilateral knee meniscal tear, foraminal stenosis at L4-5, and degenerative changes of the lumbar spine.  The examiner should respond to the following questions:

A.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left knee disability was incurred in and/or the result of active military service?

B.  If development in (A) establishes service connection for a left knee disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right knee disability is caused by his left knee disability?  If not, is it at least as likely as not (probability of at least 50 percent) that his current right knee disability has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected left knee disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's right knee disability?

C.  If the Veteran's right knee disability is not caused and/or aggravated by his left knee disability, then is it at least as likely as not (probability of at least 50 percent) that the right knee disability is otherwise related to the Veteran's period of active service?

D.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's lumbar spine disability was incurred in and/or the result of active military service?  If not, and if either knee is deemed related to service on either a direct or secondary basis, then has the lumbar spine disability been caused by a disability of either knee?  If not, is it at least as likely as not (probability of at least 50 percent) that his current lumbar disability has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected left knee disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's lumbar disability?

The examiner must provide a comprehensive rational for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of knee and lower back complaints as reflected in his service treatment records.  Furthermore, the examiner should acknowledge and discuss the opinions reflected in the February 2008 VA examination with regard to the Veteran's left knee diagnosis of patellofemoral joint syndrome, which the examiner concluded was the same condition for which he was seen in service.  Moreover, the examiner should discuss the January 2013 statement by Dr. S.D., in which he stated that the Veteran was hurt on the ship in service while lifting weights and this started the problem when he was on active duty.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinion.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss all psychiatric disorders found on examination and identified during the pendency of this claim, including PTSD, depression, and mood disorder.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability ore more) that any diagnosed psychiatric disorder had its onset during military service and/or is otherwise etiologically related to such service.  

If PTSD is diagnosed, the examiner should determine whether it is due to a corroborated stressor, including his mother and brother's death and witnessing a service member's body hanging while in service.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completion of numbers 1 through 3, refer the claim for a TDIU to the Director, Compensation Service, and notify the Veteran and his representative of such action.  

5.  Readjudicate the issues on appeal, to include consideration of the additional VA examination reports.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


